                  Case 1:19-cv-11442-RA Document 19 Filed 03/16/20 Page 1 of 1
      THE WEITZ LAW FIRM, P.A.
                                                                               Bank of America Building
                                                                          18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160

      March 16, 2020

      VIA CM/ECF
      Honorable Judge Ronnie Abrams
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007-1312

                            Re:     Girotto v. Lumber Liquidators, Inc., et al
                                    Case 1:19-cv-11442-RA

      Dear Judge Abrams:

             The undersigned represents the Plaintiff in the above-captioned case matter.

             Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
      economic effects it is causing to virtually all businesses open to the public (including possible
      complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
      hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
      Conference in this matter.

              Further, since undersigned counsel is based in Florida, an in-person Conference would require
      possible unsafe roundtrip travel from Florida to New York (in both of which official states of
      emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
      York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
      underlying asthmatic-type health condition which, potentially, would be adversely affected by the
      COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
      alternative, undersigned counsel respectfully requests that any future Conference be conducted
      telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
      13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
      telephone or video conferencing where practicable.”

            The Court may wish to note that this is undersigned counsel's first request to stay this matter.
      Thank you for your consideration of this unexpected, but essential, request.

                                                   Sincerely,

Application granted.                               By: /S/ B. Bradley Weitz             .
                                                       B. Bradley Weitz, Esq. (BW 9365)
                                                       THE WEITZ LAW FIRM, P.A.
SO ORDERED.
                                                       18305 Biscayne Blvd., Suite 214
                                                       Aventura, Florida 33160
                                                       Tel.: (305) 949-7777
                                                       Fax: (305) 704-3877
                March 18, 2020                         Email: bbw@weitzfirm.com
